 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard Brands,Inc.,FleischmannMfg. Division,Employer-PetitionerandBreweryWorkers, DALU,Local 293, AFL-CIO,Union-Petitioner.Cases 20-RM-1748 and 20-AC-23October 15, 1974DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before Hearing Officer Robert C. Grace.' TheHearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. Afterthe hearing and pursuant to the National Labor Re-lations Board's Rules and Regulations, Series 8, asamended, the Regional Director issued an ordertransferring the case to the Board for decision.Thereafter, the Union-Petitioner and the Conferenceof Brewery and Soft Drink Workers of the UnitedStates of America and Canada, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Local293, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, here-in the Intervenor Unions, filed briefs'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce and itwill effectuate the purposes of the Act to assert juris-diction herein.2.We find that the Union-Petitioner and the In-tervenor Unions' are labor organizations within themeaning of the Act who claim to represent certainemployees of the Employer.3.No question affecting commerce exists concern-ing the representation of the employees of the Em-'The Union-Petitioner filed an AC petition which was consolidated forhearing with the RM petition in Case 20-RM-1748. However,as there is noexisting certification covering the employees at the Standard Brands Oak-land facility,we shall dismiss the petition in Case 20-AC-23.2 Inasmuch as the record and briefs adequately present the issues andpositions of the parties,the Intervenor Unions' request for oral argument ishereby denied.3 In its brief,theUnion-Petitioner argues that Local 293,affiliatedwithInternational Brotherhood of Teamsters.Chauffeurs,Warehousemen andHelpers of America,isnot a labor organization within the meaning of theAct. However,we note that the record indicates that Thomas Rusch, direc-tor of organization for the Conference and the person whom IBT GeneralPresident Fitzsimmons has designated as trustee for Local 293, IBT, is will-ing and able to represent the employees of the Employer'sOakland facilityfor purposes of collective bargaining.ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Conference of Brewery and Soft Drink Work-ers of the United States of America and Canada, affi-liatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,hereinafter Conference, contends that the RM peti-tion must be dismissed because it is barred by a cur-rent collective-bargaining agreement expiring April30, 1976, and further because the RM petition is notcoextensive with the current bargaining unit. Brew-eryWorkers, DALU, Local 293, AFL-CIO: herein-afterDALU Local 293, contends that an election isnot appropriate and that the Board should declareDALU Local 293 to be the bargaining representativeof the production and maintenance employees at theOakland facility of Standard Brands, Inc. StandardBrands, Inc., hereinafter the Employer, does not con-tend that an election is necessarily appropriate butthat it has filed the RM petition because two compet-ing labor organizations have claimed to represent theemployees at its Oakland facility.The dispute in the instant case resulted from themerger of the International Union of United Brew-ery, Flour, Cereal, Soft Drink and Distillery Workersof America, hereinafter UBW, with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, hereinafter IBT.On July 19, 1972, the UB,W and IBT executed adeclaration of intent to merge and a no-raidingagreement. On September 4, 1973, the UBW called aspecial convention in order to vote on merging andaffiliating with the IBT. Thereafter, on November 5,1973, the UBW held a special convention at whichtime, by means of a roll call vote of 26,129 to 4,756,the membership of UBW approved the merger withthe IBT.Article I of the merger/affiliation agreement ap-proved by the special convention provided:Simultaneouslywith the approval of theAgreement . . . all Local Unions chartered bythe United Brewery Workers shall become affili-ates of the International Brotherhood of Team-sters and all members of such Local Unionsshall be deemed for all purposes to be membersof the International Brotherhood of Teamsters.Prior to the special convention, members of Local293 of the UBW voted to oppose the merger andvoted "conditionally" to disaffiliate from the UBW ifthe merger was approved.By letter dated November I, 1973, Local 293UBW's recording secretary, Powers, notified the Em-ployer of its intention to vote against the merger and214 NLRB No. 3 STANDARD BRANDS, INC.to become an independent union within the AFL-CIO if the merger were approved. Powers also re-quested that the Employer continue to abide by partsI and II of the existing contract. By letter dated No-vember 2, 1973, Oakland Plant Manager Burgess re-plied to Powers that the Employer considered thecontract "to constitute a legal and binding agreementon both Standard Brands and the Local Union."On February 10, 1974, according to Powers, an-other meeting was held, after.notices were posted, atwhich employees of the Oakland facility voted to dis-affiliate from the UBW and to become a directly affi-liated local of the AFL-CIO. Thereafter, Powers no-tifiedBurgess of the disaffiliation action, and Bur-gess agreed. to recognize DALU Local 293 as theonlycollective-bargainingrepresentativeof theEmployer's production employees at the Oaklandplant.On March 11, 1974, IBT General President FrankFitzsimmons appointed Thomas Rusch as "trusteeover the affairs of Local Union No. 293, effectiveMarch 11, 1974." On April 8, 1974, Rusch sent aletter to Burgess requesting that all dues deductionsbe transmitted to IBT. Also in April, Rusch spokewith Plant Manager Burgess and requested that theEmployer cease recognizing DALU Local 293 andpost IBT notices as to the institution of the trustee-ship.However, since February 1974, the Employerhas continued to transmit dues deductions to DALULocal 293.The Conference contends that there has been noschism here within the meaning ofHershey ChocolateCorporation,121NLRB 901 (1958). We agree.Her-shey Chocolateclearly states that certain conditionsmust be met before the Board will direct an electionin the face of an existing collective-bargaining agree-ment. In the case herein, those conditions have notbeen met and no election is warranted.First,we find that no schism, within the meaningofHershey Chocolate,has taken place in this case.Here, the UBW, at its special convention in Novem-ber 1973, passed a resolution providing for the UBWto disaffiliate from the AFL-CIO and to affiliatewith the IBT. No party herein contests the bona fidesof the vote of the special convention. Therefore, oncethe convention approved the merger/affiliation ofthe UBW with the IBT, there existed no conflict overpolicy at the highest level and there resulted no dis-ruption of intraunion relationships. There is no indi-cation that the AFL-CIO, subsequent to the UBWspecial convention, created any organization with ju-risdiction similar to the UBW or assigned the juris-diction of the UBW to a currently existing AFL-CIOorganization.Nor did any of the leadership of theUBW form a splinter group in order to attempt to73keep the UBW within the AFL-CIO. Thus, the disaf-filiation of DALU Local 293 did not take place inthe context of a basic intraunion conflict over policyat the highest level. Rather, the situation herein ismore akin to where a dissident group of local unionmembers has rebelled against actions taken by theirinternationalunion. In such circumstances, theBoard has found that no basic intraunion conflict ispresent and no schism exists.Swift & Company,145NLRB 756 (1963). InSwift,the Board refused to di-rect an election where a local union had disaffiliatedbecause its international union would not agree tothe local's negotiating deviations from the na-tionwide master agreement. Here, DALU Local 293was created because certain members were dissatis-fied over a proper and legitimate action taken by itsinternational union. Thus, as inSwift,there existshere no basic intraunion conflict over policy at thehighest level of the international. Instead, we haveDALU Local 293 being dig°satisfied with the actionsof the international union, the UBW.Hershey Choco-latespecifically stated that "with respect to the situa-tion at the local level . . . an election is warrantedonly when the local action takes place in the contextof a basic intraunion conflict, andnot otherwise[em-phasis supplied]." Finding no basic intraunion con-flict here, we find an election unwarranted.Secondly,Hershey Chocolate,while not defining aspecific time period in which a disaffiliation actionwould be timely, suggested that a I-month periodwould be reasonable. Here, the Oakland employeeshad long been aware of the possible merger of theUBW with the IBT. The UBW and IBT executed adeclaration of intent to merge and/or affiliate onJuly 19, 1972. In October 1973, employees at theOakland plant met to discuss the proposed mergerbut took only a "conditional" vote regarding disaffil-iation. Though the UBW's special convention votedon November 5, 1973, to affiliate with the IBT, it wasnot until February 10, 1974, that members of Local293 met and voted on disaffiliation. Without reach-ing the question of whether the low voter turnout attheFebruary 10 meeting was caused by improperprocedures, we conclude that, in light of the UBW'spossible merger having been long publicized, the de-lay between the UBW's special convention and theaction of the Oakland employees at the February 10meeting was unjustified and unreasonable. Accord-ingly, we find that the disaffiliation action of Febru-ary 10 was untimely and does not warrant theBoard's directing an election.Thirdly, since the RM petition herein is not coex-tensive with the nationwide bargaining unit of theEmployer, it is inappropriate to direct an election inthis case. InStandard Brands, Incorporated,75 NLRB 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD394 (1947), the Board concluded that the employeesof the Employer's Oakland plant, having for manyyears been included in the nationwide bargaining ofthe Employer and the UBW, did not constitute a unitappropriate for bargaining. In the case before us, asin the earlier case, items of mandatory bargainingsuch as wage rates, holidays, vacations, pension, wel-fare, overtime pay, premium pay, and shift schedul-ing are negotiated at the national level. In light of thelong history of bargaining at a national level and af-ter examining the scope, coverage, and application ofthe nationwide agreement, we conclude that theEmployer's Oakland plant is part of a single multi-plant unit. In regard to the local supplements negoti-ated at the local level, the Board has held that localbargaining as to local issues is not inconsistent withbargaining on a nationwide basis. SeeGeneral Elec-tricCompany,180 NLRB 1094 (1970).Furthermore,within the nationwide bargainingunit here, only the local union at the Employer'sOakland plant has requested recognition as a disaffi-liated local.Hershey Chocolateenvisioned directingelections in certain cases in order to eliminate confu-sion destabilizing the bargaining relationship. Underthe circumstances here, should the Board direct anelection and, in effect, afford the Oakland employeesthe opportunity to withdraw from the nationwidebargaining unit during the term of the collective-bar-gaining agreement, the Board would be adding desta-bilizing confusion rather than bringing stability tothe situation.Therefore, we conclude, in accordance with prece-dent as stated inHershey Chocolate,that the RM pe-tition herein must be dismissed. The conditions re-quired byHershey Chocolateto warrant a direction ofelection have clearly not been met in this case. Thereexists no basic intraunion conflict over policy at thehighest level, the employee disaffiliation action wastaken in an untimely manner, and the disaffiliationaction is not coextensive with the existing unit. Find-ing that the current collective-bargaining agreementisa bar to these proceedings, we shall dismiss theRM petition.ORDERIt is hereby ordered that the petitions in Cases 20-AC-23 and20-RM-1748 be, andtheyhereby are,dismissed.